ORDER
Musgrave, Judge:
This Court having remanded this case to the Department of Labor, and the Department of Labor having filed the remand results on February 3,1997, upon consideration of the Negative Determination Regarding Eligibility to Apply for Worker Adjustment Assistance with respect to workers at Penn Virginia Oil and Gas Corporation, the Notice of Negative Determination on Reconsideration on Remand with respect to workers at Penn Virginia Oil and Gas Corporation, Defendant’s comments upon the Remand Results, the administrative record, and other pertinent papers, it is hereby
Ordered that judgment is entered in favor of the defendant sustaining the Negative Determination, and it is further
Ordered that this action is dismissed.